     Case 3:20-cv-01382-BAS-JLB Document 4 Filed 07/22/20 PageID.16 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
         SOPHIA SEGAL,                                    Case No. 20-cv-01382-BAS-JLB
11
                                       Plaintiff,         ORDER GRANTING MOTION
12                                                        FOR LEAVE TO PROCEED
              v.                                          IN FORMA PAUPERIS
13
         JASON SEGEL, et al.,                             [ECF No. 2]
14
                                    Defendants.
15

16         On July 21, 2020, Plaintiff Sophia Segal, proceeding pro se, filed a complaint
17   alleging copyright and trademark infringement against numerous Defendants. (Compl.,
18   ECF No. 1.) On the same day, Plaintiff also filed a motion seeking leave to proceed in
19   forma pauperis (“IFP Motion”). (ECF No. 2.)
20         Under 28 U.S.C. § 1915, a litigant who is unable to pay the filing fee to commence
21   a legal action because of indigency may petition the court to proceed without making such
22   payment. The determination of indigency falls within the district court’s discretion. Cal.
23   Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), rev’d on other grounds, 506
24   U.S. 194 (1993) (holding that “Section 1915 typically requires the reviewing court to
25   exercise its sound discretion in determining whether the affiant has satisfied the statute’s
26   requirement of indigency”). It is well-settled that a party need not be completely destitute
27   to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948).
28   To satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of poverty] is sufficient

                                                    -1-
                                                                                         20cv1382
     Case 3:20-cv-01382-BAS-JLB Document 4 Filed 07/22/20 PageID.17 Page 2 of 4



 1   which states that one cannot because of his poverty pay or give security for costs . . . and
 2   still be able to provide himself and dependents with the necessities of life.” Id. at 339. At
 3   the same time, however, “the same even-handed care must be employed to assure that
 4   federal funds are not squandered to underwrite, at public expense . . . the remonstrances of
 5   a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
 6   v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
 7         District courts, therefore, tend to reject IFP applications where the applicant can pay
 8   the filing fee with acceptable sacrifice to other expenses. See, e.g., Stehouwer v. Hennessey,
 9   841 F. Supp. 316, 321 (N.D. Cal. 1994), vacated in part on other grounds by Olivares v.
10   Marshall, 59 F.3d 109 (9th Cir. 1995) (finding that the district court did not abuse its
11   discretion in requiring a partial fee payment from a prisoner who had a $14.61 monthly
12   salary and who received $110 per month from family). Moreover, “in forma pauperis status
13   may be acquired and lost during the course of litigation.” Wilson v. Dir. of Div. of Adult
14   Insts., No. CIV S-06-0791, 2009 WL 311150, at *2 (E.D. Cal. Feb. 9, 2009) (citing
15   Stehouwer, 841 F. Supp. at 321); see also Allen v. Kelly, 1995 WL 396860, at *2 (N.D. Cal.
16   June 29, 1995) (holding that a plaintiff who was initially permitted to proceed in forma
17   pauperis should be required to pay his $120 filing fee out of a $900 settlement). Finally,
18   the facts as to the affiant’s poverty must be stated “with some particularity, definiteness,
19   and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
20         Having read and considered Plaintiff’s application, the Court finds that Plaintiff
21   meets the requirements in 28 U.S.C. § 1915 for IFP status. Plaintiff is unemployed and
22   receives no income other than $312.00 monthly in unemployment payments. (IFP Mot. ¶¶
23   1– 3.) Plaintiff owns one vehicle valued at $9,000.00 and lists a balance of $32.65 in her
24   checking account, and $4.00 in her savings. (Id. ¶¶ 4, 5.) Plaintiff’s monthly expenses,
25   which include utilities, food, and transportation, total $307.00, an amount nearly equaling
26   her income from unemployment. (Id. ¶ 8.) Further, Plaintiff notes that the COVID-19
27   pandemic has shut down her industry of work and that due to the lockdown and her role as
28   a caregiver for an ailing parent, she has a very limited ability to seek work. (Id. ¶ 11.)

                                                 -2-
                                                                                           20cv1382
     Case 3:20-cv-01382-BAS-JLB Document 4 Filed 07/22/20 PageID.18 Page 3 of 4



 1   Given these circumstances, the Court finds that requiring Plaintiff to pay the $400.00 court
 2   filing fee would impair her ability to obtain the necessities of life. See Adkins, 335 U.S. at
 3   339.
 4          Accordingly, the Court GRANTS Plaintiff’s IFP Motion (ECF No. 2.) However, if
 5   it appears at any time in the future that Plaintiff’s financial picture has improved for any
 6   reason, the Court will direct Plaintiff to pay the filing fee to the Clerk of the Court. This
 7   includes any recovery Plaintiff may realize from this suit or others, and any assistance
 8   Plaintiff may receive from family or the government.
 9          Further, the Court:
10          (1)   DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
11   1) and forward it to Plaintiff along with blank U.S. Marshal Forms 285 for Defendants
12   Jason Segel, The Jason Segel Company, Kirsten Miller, Random House LLC, and
13   OneWorld Publications (collectively, “Defendants”). In addition, the Clerk will provide
14   Plaintiff with a certified copy of this Order, a certified copy of her Complaint, and the
15   summons so that she may serve these Defendants. Upon receipt of this “IFP Package,”
16   Plaintiff must complete a Form 285 for each Defendant as completely and accurately as
17   possible, include an address where each Defendant may be found, and return the Forms
18   to the United States Marshal according to the instructions the Clerk provides in the letter
19   accompanying the IFP package.
20          (2)   ORDERS the U.S. Marshal to serve a copy of the Complaint and Summons
21   upon Defendants as directed by Plaintiff on each USM Form 285 provided to her. All costs
22   of that service will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R.
23   Civ. P. 4(c)(3);
24          (3)   ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
25   serve upon Defendants—or, if appearance has been entered by counsel, upon Defendants’
26   counsel—a copy of every further pleading, motion, or other document submitted for the
27   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include, with every
28   original document she seeks to file with the Clerk of the Court, a certificate stating the

                                                 -3-
                                                                                           20cv1382
     Case 3:20-cv-01382-BAS-JLB Document 4 Filed 07/22/20 PageID.19 Page 4 of 4



 1   manner in which a true and correct copy of that document has been was served on
 2   Defendants or their counsel, and the date of that service. See S.D. Cal. Civ. L. R. 5.2. Any
 3   document received by the Court which has not been properly filed with the Clerk, or which
 4   fails to include a Certificate of Service upon Defendants, may be disregarded.
 5         IT IS SO ORDERED.
 6

 7   DATED: July 22, 2020
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -4-
                                                                                         20cv1382
